DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed 9/14/2020.
Drawings
The drawings were received on 9/14/2020.  These drawings are approved.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US Pat No. 6,151,496) in view of Sultan et al. (Elevation-Angle Variation of LEO Satellites over the Kingdom of Saudi Arabia, Arab Gulf Journal of Scientific Research, 26(2): 145-151, 2008).
Regarding claim 1, Richards et al. teaches an antenna system configured to facilitate simultaneous multibeam operation with first and second satellites (16 and 17 in Fig. 2 where simultaneous communication occurs when two satellites 16 and 17 are being tracked) at the antenna system comprising: 
a pedestal (11 and other supporting structures holding the AESA 10) including a base (11) and a support (the supporting structures includes a support a cylindrical rod pivoting in the 
a one-dimensional active electronically scanned array (AESA, 10) configured to scan along a scanning plane (scan plane defined by Os), the AESA being rotatably mounted on the support about a skew axis (skew axis comprising a circle with "+"); and
a skew positioner (the supporting structure include the circle with "+" sign structure enabling the rotation of 10 along the direction of AZIMUTH ) configured to rotate the AESA about the skew axis relative to the pedestal for aligning and maintaining the scanning plane with both the first and second satellites to facilitate the simultaneous multibeam operation with the first and second satellites (alignment of 10 using ROLL and AZIMUTH as two dimensions enables simultaneous operation before a soft-hand off between two satellites and maintaining during the soft-hand off, see col. 2, line 58- col. 3, line 17),
but does not teach the specific of the first and second satellites at different elevation angles.
However, Sultan et al. teaches the elevation angle variation of LEO satellites due to atmospheric impairments, non-stationary characteristic of satellites and the earth rotation (see 1st column on page 146) in better predicting the link availability of LEO satellites.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify two satellites in intra-plane of Richards et al. being at a different elevation angles since it is well known in the art as suggested by Sultan et al..
Regarding claim 5, Richards et al. teaches an antenna system according to claim 1, wherein the pedestal is a two-axes pedestal (two axes defined by ROLL rotation and AZIMUTH rotation as shown in Figs. 1 and 2) and the support is a secondary mount (the supporting structure for 10 includes a secondary mount the circle with “+” sign  enabling rotation of AZIMUTH) , the pedestal further comprising: a primary mount (the supporting structure includes structure holding the cylindrical shape rod pivoting in the direction of ROLL as shown in Figs. 1 and 2) pivotally mounted on the base to pivot about an X axis (ROLL axis); 
wherein the secondary mount is pivotally mounted on the primary mount to pivot about a Y axis (the circle with “+” sign axis and the cylindrical rod with “+” sign being orthogonal to each other as shown in Figs. 1 and 2), the Y axis being orthogonal to the X axis.
Regarding claim 6, Richards et al. teaches the antenna system according to claim 5, wherein the two-axes pedestal is configured for tracking Low Earth Orbit (LEO) and/or Medium Earth Orbit (MEO) communications satellites (see two satellites 24 and 26 orbiting two different paths, see Abstract).
Regarding claim 7, Richards et al. teaches the antenna system according to claim 6, wherein the base of the two-axes pedestal is configured to be mounted upon the ground (10 requires a ground terminal antenna, see col. 3,  lines 3-6).
Regarding claim 8, Richards et al. teaches an antenna system according to claim 1, wherein the pedestal is a two-axes pedestal (the supporting structure for 10 in Figs. 1 and 2), the pedestal further comprising: 
an azimuth frame (frame supporting the circle with “+” sign rotating about the AZIMUTH direction) rotatably mounted on the base to rotate about an azimuth axis (AZIMUTH axis); 
Regarding claim 9, Richards et al. teaches the antenna system according to claim 8, wherein the two-axes pedestal is configured for tracking Low Earth Orbit (LEO) and/or Medium Earth Orbit (MEO) communications satellites (Fig. 2 show two different orbit paths for two different satellites).
Regarding claim 10, Richards et al. teaches the antenna system according to claim 9, wherein the base of the two-axes pedestal is configured to be mounted upon the ground  (10 requires a ground terminal antenna, see col. 3,  lines 3-6).
Regarding claim 11, Richards et al. teaches the antenna system according to claim 1, wherein the pedestal is a single-axis pedestal (Figs. 1 and 2 shows at least one single-axis)  and the first axis is a declination axis (AZIMUTH axis adjusting angle Φs) configured to adjust the declination angle of the tracking antenna, wherein the support is pivotally mounted on the base about the declination angle (the support structure for 10 includes a support holding the circuit with “+” sign defining the declination angle Φs) .
Regarding claim 12, Richards et al. teaches the antenna system according to claim 11, wherein the single-axis pedestal is configured for tracking equatorial orbit Low Earth Orbit (LEO) and/or Medium Earth Orbit (MEO) communications satellites (Fig. 2 show two different orbit paths for two different satellites).
Regarding claim 13, Richards et al. teaches an antenna system according to claim 12, wherein the base of the single-axis pedestal (“the base of the single-axis pedestal” is 
Regarding claim 14, Richards et al. teaches the antenna system according to claim 1, wherein the skew positioner is configured to rotate the AESA about the skew axis for aligning the scanning plane with the first and second satellites to facilitate a soft hand-off between the first and second satellites (a soft hand-off between a first and second satellite, see the Abstract).

Claims 2-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. in view of Sultan et al. further in view of Matthews (US Pat No. 5,419,521).
Regarding claims 2 and 15, Richards et al. in view of Sultan teaches the antenna system according to claim 1, 
but does not teach the specific of the pedestal being is a three-axes pedestal and the support is an elevation frame, the pedestal further comprising: 
an azimuth frame rotatably mounted on the base to rotate about an azimuth axis; and 
a cross-level frame pivotally mounted on the azimuth frame to pivot about a cross-level axis; wherein elevation frame supports the tracking antenna and is pivotally mounted on the cross-level frame to pivot about the elevation axis, 
and the specific of the scanning plane is perpendicular to a planar surface of the AESA and the skew axis is orthogonal to the planar.

an azimuth frame (8) rotatably mounted on the base (10) to rotate about an azimuth axis (6); and 
a cross-level frame (22) pivotally mounted on the azimuth frame to pivot about a cross-level axis (40) ; wherein elevation frame supports the tracking antenna (2) and is pivotally mounted on the cross-level frame to pivot about the elevation axis (27), which enables the scanning plane (plane moving with at least +-  50 degrees, see col. 5, lines 32 - 47) being perpendicular to a planar surface of the AESA  (surface of 2) and the skew axis (axis centered of 21) being orthogonal to the planar (the center axis of 21 being orthogonal to the planar of 2) for the purpose of reducing a deviation of the antenna from the desired aiming point.
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to utilize the three-axes pedestal of Matthews in place of the pedestal of Richards et al. to improve the accuracy of tracking a satellite.
Regarding claim 3, Richards et al. in view of Sultan et al. and Matthews teaches the antenna system according to claim 2, wherein the three-axes pedestal is configured for tracking Low Earth Orbit (LEO) communications satellites (the antenna of Richards et al. supports different satellites with different orbiting paths).
Regarding claim 4, Richards et al. in view of Sultan et al. and Matthews teaches the antenna system according to claim 3, wherein the base of the three-axes pedestal is configured . 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. in view of Matthews.
Regarding claim 16, Richards et al. teaches an antenna system configured to facilitate simultaneous multibeam operation with first and second satellites (16 and 17 in Fig. 2 where simultaneous communication occurs when two satellites 16 and 17 are being tracked) at the antenna system comprising: 
a pedestal (11 and other supporting structures holding the AESA 10) including a base (11) and a support (the supporting structures includes a support a cylindrical rod pivoting in the direction of ROLL) pivotally mounted with respect to the base about a first axis (axis along the line with "+" sign);
a one-dimensional active electronically scanned array (AESA, 10) configured to scan along a scanning plane (scan plane defined by Os), the AESA being rotatably mounted on the support about a skew axis (skew axis comprising a circle with "+"); and
a skew positioner (the supporting structure include the circle with "+" sign structure enabling the rotation of 10 along the direction of AZIMUTH ) configured to rotate the AESA about the skew axis (axis penetrating “+” sign) for aligning the scanning plane with both the first and second satellites to facilitate the simultaneous multibeam operation with the first and second satellites (alignment of 10 using ROLL and AZIMUTH as two dimensions enables 
but does not teach the specific of a scanning plane that is orthogonal to a planar surface of the AESA and a skew axis that is orthogonal to the planar surface.
However Matthews teaches a three-axes pedestal (see Figs. 1-4) where the pedestal being is a three-axes pedestal (azimuth axis 6, cross-level axis 27, elevation axis 40, see Abstract) and the support is an elevation frame (elevation pans 34 and 35) , the pedestal further comprising: 
an azimuth frame (8) rotatably mounted on the base (10) to rotate about an azimuth axis (6); and 
a cross-level frame (22) pivotally mounted on the azimuth frame to pivot about a cross-level axis (40) ; wherein elevation frame supports the tracking antenna (2) and is pivotally mounted on the cross-level frame to pivot about the elevation axis (27) such that the scanning plane (plane moving with at least +-  50 degrees, see col. 5, lines 32 - 47) is perpendicular to a planar surface of the AESA  (surface of 2) and the skew axis (axis centered of 21) is orthogonal to the planar (the center axis of 21 being orthogonal to the planar of 2) for the purpose of reducing a deviation of the antenna from the desired aiming point.
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to utilize the three-axes pedestal of Matthews in place of the pedestal of Richards et al. to improve the accuracy of tracking a satellite.
Regarding claim 17, Richards et al. in view of Matthews teaches the antenna system according to claim 16, wherein Matthews teaches the pedestal is a three-axes pedestal 
a cross-level frame (22) pivotally mounted on the azimuth frame (2) to pivot about a cross-level axis (40); wherein the elevation frame supports the AESA and is pivotally mounted on the cross-level frame to pivot about the first axis (27). 
Regarding claim 18, Richards et al. in view of Matthew s teaches the antenna system according to claim 16, wherein Richards et al. teaches the pedestal is a two-axes pedestal (AZIMUTH and ROLL), the pedestal further comprising: an azimuth frame (frame accommodating AZIMUTH) rotatably mounted on the base (11) to rotate about an azimuth axis (rotation shown with an arrow of AZIMUTH); wherein the support is pivotally mounted on the azimuth frame to pivot about a roll axis (rotation shown with arrow of ROLL), the roll axis being orthogonal to the azimuth axis (ROLL and AZIMUTH axes being perpendicular).
Regarding claim 19, Richards et al. in view of Matthew s teaches the antenna system according to claim 16, wherein Richards et al. teaches the pedestal is a single-axis pedestal (axis corresponding to support position on the pedestal 11) and the first axis is a declination axis (ROLL being declined compared to AZIMUTH) configured to adjust the declination angle of the tracking antenna, wherein the support is pivotally mounted on the base about the declination angle (see AZIMUTH and ROLL with 11).
Regarding claim 20, Richards et al. in view of Matthew s teaches the antenna system according to claim 16, wherein Richards et al. teaches the scanning plane intersects the planar surface of the AESA along a scan axis (SC), and the scanning plane is defined by an intersection .
Response to Arguments
Applicant’s arguments, filed 9/14/2020  with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sultan et al. as stated above.
Applicant has amended the independent claim 1 claiming that the first and second satellites being at differing elevation angles and a skew positioner rotating AESA about the skew axis relative to the pedestal for aligning and maintaining the scanning plane with both the first and second satellite at differing elevation angles.
Regarding two satellites in differing elevation angles, the examiner notes that it is well known in the art that the elevation angles of satellites in orbit the elevation angle vary due to atmospheric impairments, non-stationary characteristic of satellites and the earth rotation as suggested by Sultan where Sultan states that variation of elevation angles are calculated for better predicting the link availability of LEO satellites.
Regarding the limitation of maintaining the scanning plane with the first and second satellite is disclosed by Richards et al. where the two satellites are being tracked for the duration of the soft-hand off.
Regarding newly presented claims 15-20, the rejections are made under 35 USC 103 as being obvious over the combination of Richards et al. and Matthews, where Richard fails to 
However, Matthew teaches a three axis pedestal so that the scanning plane (plane moving with at least +-  50 degrees, see col. 5, lines 32 - 47) is perpendicular to a planar surface of the AESA  (surface of 2) and the skew axis (axis centered of 21) is orthogonal to the planar (the center axis of 21 being orthogonal to the planar of 2) as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM -4 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
James Cho
Examiner, Art Unit 2844
	
/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844